Citation Nr: 9920415	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-16 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran had active service from September 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied an evaluation in excess of 
30 percent for PTSD.  

In November 1998, during the pendency of this appeal, the RO 
granted an increased evaluation to 50 percent for the 
veteran's PTSD, effective as of the date of claim.  Inasmuch 
as the grant of the 50 percent evaluation is not the maximum 
benefit under the rating schedule, the claim for an increased 
evaluation for PTSD remains in controversy and is still a 
viable issue for appellate consideration by the Board.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

The veteran's PTSD has caused marked interference with 
employment due to his outbursts of anger and social 
withdrawal.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met on an extra-schedular basis.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.125-4.132, 
Diagnostic Code 9411 (1998).





REASONS AND BASES FOR FINDING AND CONCLUSION

In October 1995, the RO granted service connection for PTSD 
and assigned a 10 percent disability evaluation.  This 
disability is currently evaluated as 50 percent disabling.  
The veteran now claims that a total (100 percent) disability 
evaluation is warranted for his PTSD, as this condition 
renders him unable to maintain gainful employment.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

Under the criteria for rating mental disorders such as PTSD, 
a 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The rating decision on appeal relied on a VA hospitalization 
report dated in June 1998.  That report reflects that the 
veteran was admitted to the Dual Diagnosis Unit with a 
history of cocaine dependence.  The veteran denied any 
hallucinations, delusions, homicidal ideation, depression, 
nervous disorders, or sleep disturbances.  The discharge 
diagnoses were adjustment disorder, homelessness, 
joblessness, and cocaine dependence.  As no diagnosis of PTSD 
was rendered, the RO denied an increased evaluation for PTSD.  

The veteran was afforded a VA psychiatric examination in 
August 1998 to determine the nature and severity of his PTSD.  
During the interview, the veteran said that he had been 
married to his second wife for the past eighteen years and 
that he had three children.  He reported trouble sleeping and 
trouble being able to keep a job.  He disclosed that he was 
fired from his last job in April 1998 after pushing his 
supervisor through a piece of glass.  He explained that he 
and his supervisor had had a contentious relationship and 
that he was required to perform duties that were not in his 
job description.  He admitted to a history of using crack 
cocaine, marijuana and alcohol, but denied using either since 
his most recent hospital discharge.  The veteran indicated 
that he was a Jehovah's Witness and that he devoted much of 
his time to the church.  He indicated that he would attend 
Bible and family study groups several times a week.  He also 
attended at least three Alcoholics Anonymous meetings a week.  
He denied any other hobbies or interests.

Mental status examination revealed the veteran to be well 
groomed, neatly dressed and in casual attire.  He was alert, 
coherent, and oriented in all spheres.  There were no 
evidence of disturbances in thought processes or thought 
content.  Affect and mood were found to be depressed.  He 
reported sleep disturbances without his medication.  Suicidal 
or homicidal ideation were denied.  There was moderate 
disturbances in concentration, immediate recall and short-
term memory, and reasoning was somewhat concrete.  He 
complained of intrusive thoughts, flashbacks and nightmares 
pertaining to his Vietnam experiences.  He reported an 
incident during one such nightmare in which he woke up 
choking his wife.  He said that he avoided crowds and other 
stimuli that reminded him of Vietnam.   It was noted that the 
veteran was unable to sustain employment because he did not 
work well with others and preferred to avoid interpersonal 
contact.  The veteran indicated that he continued to 
experience irritability and outbursts of anger.  For 
instance, he reported a recent incident in which he assaulted 
a man who challenged him in a store.  Based on these 
findings, the Axis I diagnoses were PTSD; cocaine dependence, 
early full remission; and alcohol dependence, early full 
remission.  Under Axis IV, for psychosocial stressor, the 
examiner noted "exposure to war; unemployment."  The 
veteran was assigned a Global Assessment of Functioning (GAF) 
score of 50 for PTSD, based on serious occupational 
impairment and aggressive outbursts.  The examiner also 
commented that the veteran's substance abuse was largely 
attributable to his PTSD.

Applying the facts of this case to the above criteria, the 
Board finds that the veteran's PTSD does not warrant an 
evaluation in excess of 50 percent under the schedular 
criteria for rating mental disorders.  Nevertheless, in 
exceptional or unusual cases where the schedular criteria are 
deemed inadequate, due to such related factors as marked 
interference with employment or frequent hospitalizations, an 
extra-schedular evaluation may be assigned, subject to the 
procedures set forth in 38 C.F.R. § 3.321(b)(1).  

Applying the provisions of 38 C.F.R. § 3.321(b)(1), the 
evidence supports a finding that the veteran's PTSD has 
markedly interfered with his employment.  In particular, the 
VA examination report noted that the veteran was recently 
fired from his job because of a violent outburst in which he 
pushed his supervisor through a piece of glass.  The veteran 
also was assigned a GAF score of 50, which contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job) (emphasis added).  Moreover, 
while the Board observes that the veteran suffers from 
nonservice-connected disorders such as polysubstance abuse 
and an adjustment disorder which may influence his total 
disability picture, no medical opinion has separated the 
effects of these conditions from his service-connected PTSD.  
See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is 
not possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. 
§ 3.102, which requires that reasonable doubt on any issue be 
resolved in the veteran's favor, clearly dictates that such 
signs and symptoms be attributed to the service-connected 
condition).  Thus, all signs and symptoms must be attributed 
to the veteran's service-connected PTSD.  Furthermore, under 
the Axis V diagnosis, the examiner stated that the current 
GAF score of 50 pertained to PTSD, with no mention of the 
veteran's substance abuse.

In conclusion, the evidence shows that the veteran's PTSD has 
resulted in marked interference with his employment.  
Therefore, the Board finds that the criteria for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have been met for the veteran's PTSD.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  After carefully 
considering the clinical evidence, the Board finds that a 100 
percent evaluation is warranted for this disability. 








ORDER

Subject to the laws and regulations governing the award of 
monetary benefits, a 100 percent evaluation is assigned for 
PTSD.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

